                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: December 5, 2019                                              Judge: Hon. James Donato

 Time: 23 minutes

 Case No.       C-18-05176-JD
 Case Name      Lloyd v. Eaze Solutions, Inc.

 Attorney(s) for Plaintiff(s):    David Hall, Frank Hedin
 Attorney(s) for Defendant(s):    Albert Giang, Michael Roth

 Deputy Clerk: Teddy Van Ness                                         Court Reporter: Ana Dub


                                        PROCEEDINGS

Motion for Preliminary Approval of Class Action Settlement -- Held

                                    NOTES AND ORDERS

Plaintiffs’ renewed motion for preliminary approval of a class action settlement is denied. Dkt.
No. 43. A written order and an amended case management schedule restoring the case to the
trial calendar will be filed.
